Exhibit 10.1

 

LOGO [g736465img1.jpg]

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended, by one of the following methods:
(a) By completing items 8 and 15, and returning or (c) By separate letter or
telegram which includes a reference to the solicitation and amendment numbers.
FAILURE OF YOUR ACKNOWLEDGMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE
RECEIPT OF OFFERS PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION
OF YOUR OFFER. If by virtue of this amendment your desire to change an offer
already submitted, such change may be made by telegram or letter, provided each
telegram or letter makes reference to the solicitation and this amendment, and
is received prior to the opening hour and date specified. E. IMPORTANT:
Contractor is not, is required to sign this document and return copies to the
issuing office. AMENDMENT OF SOLICITATION/MODIFICATION OF CONTRACT 1. CONTRACT
ID CODE 2. AMENDMENT/MODIFICATION NO. 3. EFFECTIVE DATE 4. REQUISITION/PURCHASE
REQ. NO. 5. PROJECT NO. (If applicable) 7. ADMINISTERED BY (If other than Item
6) CODE STANDARD FORM 30 (REV. 10-83) Prescribed by GSA FAR (48 CFR) 53.243
FACILITY CODE 9A. AMENDMENT OF SOLICITATION NO. 9B. DATED (SEE ITEM 11) 10A.
MODIFICATION OF CONTRACT/ORDER NO. 10B. DATED (SEE ITEM 13) 11. THIS ITEM ONLY
APPLIES TO AMENDMENTS OF SOLICITATIONS The above numbered solicitation is
amended as set forth in Item 14. The hour and date specified for receipt of
Offers is extended, is not extended. 12. ACCOUNTING AND APPROPRIATION DATA (If
required) copies of the amendment; (b) By acknowledging receipt of this
amendment on each copy of the offer submitted; 13. THIS ITEM ONLY APPLIES TO
MODIFICATION OF CONTRACTS/ORDERS. IT MODIFIES THE CONTRACT/ORDER NO. AS
DESCRIBED IN ITEM 14. CHECK ONE A. THIS CHANGE ORDER IS ISSUED PURSUANT TO:
(Specify authority) THE CHANGES SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT
ORDER NO. IN ITEM 10A. B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO
REFLECT THE ADMINISTRATIVE CHANGES (such as changes in paying office,
appropriation date, etc.) SET FORTH IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR
43.103(b). C. THIS SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY
OF: D. OTHER (Specify type of modification and authority) Except as provided
herein, all terms and conditions of the document referenced in Item 9A or 10A,
as heretofore changed, remains unchanged and in full force and effect. 15C. DATE
SIGNED 15A. NAME AND TITLE OF SIGNER (Type or print) 16C. DATE SIGNED 16A. NAME
AND TITLE OF CONTRACTING OFFICER (Type or print) 14. DESCRIPTION OF
AMENDMENT/MODIFICATION (Organized by UCF section headings, including
solicitation/contract subject matter where feasible.) PAGE OF PAGES 6. ISSUED BY
CODE 8. NAME AND ADDRESS OF CONTRACTOR (No., street, county, State and ZIP Code)
(X) CODE 15B. CONTRACTOR/OFFEROR (Signature of person authorized to sign) 16B.
UNITED STATES OF AMERICA (Signature of Contracting Officer) NSN 7540-01-152-8070
Previous edition unusable 0020 ASPR-BARDA N/A BILATERAL MODIFICATION AT THE
MUTUAL AGREEMENT OF THE PARTIES KEVIN NILLES This Contract’s expiration date is
changed by 30 days from May 31, 2014 to June 30, 2014. ASPR-BARDA01 ASPR-BARDA
330 INDEPENDENCE AVE SW ROOM 644-G WASHINGTON DC 20201 BIOCRYST PHARMACEUTICALS,
INC. 4505 EMPEROR BOULEVARD, SUITE 200 DURHAM, NC 27703 ASPR-BARDA 330
INDEPENDENCE AVE SW RM G644 WASHINGTON DC 20201 N/A HHSO100200700032C 1 1 See
Block 16C 01/03/2007 1